El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde resolver si la servidumbre legal de paso de alcantarillado y desagüe pluvial, estatuida en la Ley de Servidumbres de Servicio Público de Paso, 27 L.P.R.A. see. 2151 et seq., es de constitución automática o si se necesita, como requisito indispensable para su constitu-ción, del consentimiento expreso del municipio.
*166I — I
El 21 de enero de 1992 Desarrollos de Ciudad Real S.E. (Ciudad Real) presentó ante la Junta de Planificación de Puerto Rico una consulta de ubicación para el desarrollo y la construcción de un proyecto residencial en el barrio Al-garrobo del Municipio de Vega Baja (Municipio). Luego de los trámites de rigor, el 29 de abril de 1993 la Junta de Planificación aprobó la referida consulta.
Posteriormente, Ciudad Real solicitó a la Administra-ción de Reglamentos y Permisos (A.R.Pe.) la aprobación del plano de desarrollo preliminar del proyecto. Según lo soli-citado, el 4 de junio de 1993 A.R.Pe. aprobó dicho plano y autorizó la preparación de los planos de construcción. Con-forme a ello, Ciudad Real procedió a confeccionar y certifi-car los referidos planos, diseñados para la construcción de 596 unidades de vivienda.
Así las cosas, Ciudad Real presentó los planos de cons-trucción y el plano de desarrollo preliminar aprobado por A.R.Pe. ante las agencias e instrumentalidades del Go-bierno concernidas para su endoso, entre las cuales se en-contraban el Municipio y el Departamento de Recursos Na-turales (D.R.N.).(1) Al mismo tiempo, Ciudad Real presentó los referidos planos ante A.R.Pe. con el fin de solicitar el correspondiente permiso de urbanización.
El 28 de febrero de 1994 el D.R.N. endosó la construc-ción de la primera sección del proyecto equivalente a 199 unidades de vivienda. No obstante, para endosar el resto del proyecto requirió a Ciudad Real la preparación de un estudio hidrológico-hidráulico que analizara el impacto del sistema pluvial del proyecto sobre las condiciones existen-*167tes en el área.(2) Para realizar el estudio, Ciudad Real con-trató al Ing. Iván Velázquez.
Por su parte, el 30 de marzo de 1994 el Municipio en-dosó la totalidad del proyecto de construcción propuesto por Ciudad Real. Posteriormente, el 27 de abril de 1994, el Municipio aceptó proveer los servicios de recogido de des-perdicios sólidos de dicho proyecto.
Así las cosas, el 13 de junio de 1994 A.R.Pe. expidió el permiso de urbanización solicitado por Ciudad Real.
Para julio de 1994 el ingeniero Velázquez finalizó el es-tudio hidrológico requerido por el D.R.N. para endosar la totalidad del proyecto. Este recomendó la construcción de una charca de retención pluvial dentro de los límites del proyecto para ampliar una depresión natural existente en el área y así acomodar las aguas pluviales que discurrirían del proyecto hacia dicha depresión.
Luego de analizar los resultados del estudio, el 11 de agosto de 1994 el D.R.N. endosó el proyecto en su totali-dad, indicando que el diseño del sistema de control de inundaciones y de desagüe pluvial por construirse debía tomar en consideración el referido estudio hidrológico. Asi-mismo, indicó que el proyecto debía presentarse a la consi-deración del Municipio y de la Defensa Civil para concien-ciar y enfatizar en el mantenimiento y la conservación apropiados del área de retención de escorrentías.
Ciudad Real enmendó los planos de construcción para que se incluyeran las recomendaciones del estudio hidrológico. A estos fines, eliminó 54 unidades de vivienda y utilizó el área para la construcción de la charca de reten-ción pluvial. Sin haber presentado el proyecto enmendado al Municipio ni a la Defensa Civil, el 15 de diciembre de 1994 Ciudad Real solicitó ante A.R.Pe. la aprobación del plano enmendado y el permiso de urbanización revisado. *168En su solicitud, incluyó el plano de urbanización enmen-dado, el estudio hidrológico y la carta del D.R.N., aprobándolo.
El 30 de diciembre de 1994 A.R.Pe. aprobó el permiso de urbanización revisado que incluía la construcción de la charca de retención. Inmediatamente, Ciudad Real co-menzó la construcción de la urbanización, incluyendo la charca de retención pluvial. Construida la charca, el dise-ñador del proyecto, el Sr. José A. Meléndez, envió una carta al Municipio en la que le informaba sobre la enmienda a los planos. Junto a dicha comunicación, Ciudad Real ad-juntó copias del estudio hidrológico y de los planos de cons-trucción enmendados.
Así las cosas, el 5 de abril de 1995 A.R.Pe. aprobó el Plano de Inscripción Parcial de las calles y la charca de retención de la Urbanización Ciudad Real a favor del Municipio. Conforme a ello, Ciudad Real envió al Munici-pio una misiva para que considerara y aprobara los docu-mentos y planos relacionados a la segregación, liberación y cesión de las parcelas de terrenos para uso público, tales como las calles, paseos peatonales y la charca de retención a favor del Municipio de Vega Baja.(3)
No obstante, el Municipio se negó a suscribir la referida escritura y se negó a aceptar la responsabilidad de opera-ción y mantenimiento de la charca de retención. En sínte-sis, expresó que a la fecha en que el Municipio endosó el proyecto original, los documentos y planos presentados ante su consideración no incluían la charca de retención.
En razón de ello, el 11 de enero de 1996 el Municipio solicitó a A.R.Pe. que determinara cuál era la agencia res-ponsable del mantenimiento de la charca de retención, dada su posición de no aceptar la titularidad de la servi-dumbre en cuestión. Por su parte, A.R.Pe. indicó al Muni-*169cipio que, de acuerdo con la Sec. 4.02 del Reglamento sobre Servidumbres de Paso de Alcantarillados o Desagüe Pluvial, 23 R.P.R. see. 650.4042, era responsabilidad del Mu-nicipio mantener el sistema de desagüe pluvial, incluyendo la charca de retención, una vez se constituía legalmente la servidumbre de desagüe pluvial del proyecto.(4)
Ante la negativa del Municipio de aceptar la charca como parte de la servidumbre de desagüe pluvial, Ciudad Real presentó un recurso de interdicto preliminar y sen-tencia declaratoria ante el Tribunal de Primera Instancia (T.P.I.). Solicitó al foro de instancia que ordenara al Muni-cipio otorgar la escritura de cesión y aceptación de la charca de retención como parte del sistema de desagüe pluvial del proyecto.(5)
Mientras este asunto estaba pendiente ante la conside-ración del foro primario, el 26 de junio de 1996 Ciudad Real preparó una Instancia Registral para inscribir el de-recho de servidumbre sobre la charca de retención a favor del Municipio. Esta fue presentada ante el Registro de la Propiedad el 1 de julio de 1996.
Después de varios trámites procesales, el T.P.I. citó a las partes a una vista para dilucidar la titularidad de la charca. El día de la vista, el foro primario emitió una Re-solución en la que resolvió que el Municipio no se podía considerar titular de la charca porque no endosó su cons-trucción como parte del proyecto y refirió el resto del caso a A.R.Pe. para que se agotaran los remedios adminis-trativos. Ordenó, además, que A.R.Pe. reexaminara la con-cesión del permiso de construcción y que determinara si *170Ciudad Real actuó conforme a las recomendaciones dis-puestas en el permiso y realizó la construcción de la charca de forma adecuada y diligente.(6)
Inconforme, Ciudad Real acudió ante el Tribunal de Cir-cuito de Apelaciones (T.C.A.) alegando que había errado el foro sentenciador al desestimar su demanda. El T.C.A. con-cluyó que el foro revisado erró al desestimar la solicitud de sentencia declaratoria instada por Ciudad Real y revocó la sentencia apelada por entender que el titular de la charca lo era el Municipio y que, como tal, le correspondía su mantenimiento.
Insatisfecho con el curso decisorio adoptado por el T.C.A., el Municipio acude ante este Tribunal y formula los señalamientos de error siguientes:
PRIMER ERROR
Erró el Honorable Tribunal de Circuito de Apelaciones en la apreciación de la prueba al concluir que la parte recurrida solicitó el 15 de diciembre de 1994 la aprobación del plano enmendado que incluía la charca de retención y la emisión del permiso de urbanización enmendado.
SEGUNDO ERROR
Erró el Honorable Tribunal de Circuito de Apelaciones al concluir que las actuaciones del Municipio de Vega Baja de-muestran una clara inacción del Municipio.
TERCER ERROR
Erró el Honorable Tribunal de Circuito de Apelaciones al concluir que no era necesario el endoso del Municipio como condición para aceptar la titularidad y darle mantenimiento a la charca de retención. Petición de certiorari, pág. 8.
Mediante Resolución de 3 de diciembre de 1999, expedi-mos el auto solicitado. Contando con el beneficio de la com-parecencia de ambas partes, estamos en posición de resolver.
*171HH HH
Por la naturaleza de los señalamientos de error, comen-zamos con la discusión del tercero ya que, de ser el endoso un requisito indispensable para la adquisición de la servi-dumbre legal y la consecuente obligación de manteni-miento, no será necesario discutir los restantes.
En general, el derecho de servidumbre se puede definir como un derecho subjetivo, de carácter real y perpetuo, que concede un poder para obtener un goce o utilidad de un fundo en beneficio de otro fundo ajeno. Así, en el Art. 465 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 1631, se define la servidumbre predial como “un gravamen impuesto sobre un inmueble en beneficio de otro perteneciente a distinto dueño”. El beneficiario de este tipo de servidumbres resulta ser el dueño del predio dominante.
La situación es distinta en las servidumbres de naturaleza personal, las cuales no dependen de la existencia de un predio dominante para su aprovechamiento. Estas simplemente gravan un predio a favor de una persona o de una comunidad. Por ello, el Art. 466 de nuestro Código Civil, 31 L.P.R.A. see. 1632, complementa la definición de lo que constituye una servidumbre al disponer que también se pueden establecer “servidumbres en provecho de una o más personas, o de una comunidad, a quienes no pertenezca la finca gravada”. Véase, además, Soc. de Gananciales v. Mun. de Aguada, 144 D.P.R. 114 (1997). Así, este tipo de servidumbre constituye propiamente “la atribución a una[s] persona [s], con eficacia real, de cualquier utilidad parcial y determinada que un predio sea susceptible de proporcionar”. J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1979, T. Ill, Vol. 2, págs. 427-428.
De otra parte, las servidumbres pueden ser voluntarias o legales, por razón de su origen. Art. 472 del *172Código Civil, 31 L.P.R.A. see. 1638. Mientras que las pri-meras dependen de la voluntad de los propietarios, las se-gundas son aquellas cuyo título de constitución es la ley y, por lo tanto, el dueño del predio destinado a sufrirlas no puede impedir su nacimiento. Los principios generales que gobiernan las servidumbres legales se encuentran en el Código Civil, desde el Art. 485 en adelante, 31 L.P.R.A. see. 1701 et seq.(7)
Según el Art. 485 (31 L.P.R.A. see. 1701), las servidumbres legales se pueden distinguir por su objeto y clasificarse como de utilidad pública o de interés particular, para determinar el cuerpo de normas aplicables a cada caso.
Todo lo concerniente a las servidumbres establecidas para utilidad pública o comunal se rige por las leyes y reglamentos especiales que las determinan y, en defecto de éstas, por las disposiciones del Código Civil relativas a las servidumbres en general. Art. 486 del Código Civil, 31 L.P.R.A. sec. 1702.(8)
En cambio, en las servidumbres legales establecidas en interés de los particulares, rigen las disposiciones del Có-digo Civil siempre y cuando no sean contrarias a las dispo-siciones de las leyes y los reglamentos especiales sobre la materia. Art. 487 del Código Civil, 31 L.P.R.A. sec. 1703;(9) *173Borges v. Registrador, 91 D.P.R. 112, 126 (1964). Véase, además, Paoli Méndez v. Rodríguez, 138 D.P.R. 449 (1995).
Así, en nuestro ordenamiento jurídico, el legislador se ocupó de las servidumbres legales de utilidad pública en general, al aprobar la Ley Núm. 143 de 20 de julio de 1979 (27 L.P.R.A. see. 2151 et seq.), también conocida como Ley de Servidumbres de Servicio Público de Paso (Ley Núm. 143). La Sec. 1 de la Ley Núm. 143 dispone que serán de carácter legal, continuas y aparentes las servidumbres de servicio público de paso de energía eléctrica, de paso de líneas telefónicas y de instalaciones de acueductos y alcantarillados pluviales y sanitarios. 27 L.P.R.A. see. 2151.
Como mencionáramos, el carácter legal de la servidumbre implica que el dueño del predio sirviente no tiene opción en cuanto a su constitución; su consentimiento no es requisito indispensable para la constitución de la servidumbre. (10) Borges v. Registrador, supra, pág. 123.
El carácter de continua y aparente incide sobre los po-sibles modos de adquisición del derecho real. La See. 2 de la Ley Núm. 143 establece que las servidumbres legales
[plodrán ser adquiridas por cualquier medio legal de adqui-rir la propiedad en virtud de documento privado o escritura pública, o por prescripción adquisitiva de veinte (20) años, o por expropiación forzosa. 27 L.P.R.A. see. 2152.
*174Esta sección dispone, además, que también serán apli-cables los principios generales sobre servidumbres conti-nuas y aparentes contenidos en el Código Civil. Tenemos, pues, que en materia de adquisición de una servidumbre legal, los modos de adquisición son aquellos listados en la See. 2 de la Ley Núm. 143, supra, según regulados en los Arts. 465 al 484 de nuestro Código Civil, 31 L.P.R.A. sees. 1631-1683.
A pesar de no ser de inscripción constitutiva, el procedimiento de inscripción de estas servidumbres se diferencia de la inscripción de cualesquiera otros derechos reales en virtud de la Ley Núm. 143. Para inscribir una servidumbre legal no es necesario presentar una escritura pública en el Registro de la Propiedad, cuando se constituye como parte de proyectos de construcción de edificios o de urbanizaciones en que por la finca principal o los solares afectados discurren o se requiere instalar servicios públicos, como el caso de alcantarillado o de desagüe pluvial. En tales casos, basta
... la presentación en el registro de la propiedad de una certi-ficación, mediante la cual se acredite la constitución de cada una de las servidumbres, para ser inscritas como gravámenes en el libro del registro de la propiedad expedida por el funcio-nario o empleado autorizado de las instrumentalidades guber-namentales o de los municipios, según sea el caso. See. 4 de la Ley Núm. 143 (27 L.P.R.A. see. 2154 (Sup. 2001)), según enmendada.
Además, la Ley Núm. 143 requiere, junto a la certifica-ción, la presentación del
... plano que demuestre gráficamente la trayectoria y exten-sión de la servidumbre constituida, y donde consten las fincas registradas afectadas endosado o aprobado por la agencia gu-bernamental o municipio adquirente del derecho de servidum-bre, y el documento privado autenticado ante notario, me-diante el cual el titular del predio sirviente cede el derecho de servidumbre a favor de la entidad pública o municipio en cues-tión, conforme a dicho plano y el consentimiento prestado pos-*175teriormente por el adquirente del derecho a dicho traspaso. (Énfasis suplido.) 27 L.P.R.A. see. 2154 (Sup. 2001).
Esta sección dispone además que la certificación cumpla con todos los principios regístrales.(11)
Del anterior precepto legal, resulta meridianamente claro que el endoso del plano por parte del Municipio es necesario para que pueda inscribirse la servidumbre aquí concernida. Aunque, ciertamente, ello se refiere simplemente a los supuestos en que se desee inscribir el derecho de servidumbre en el Registro, como explicaremos más adelante, el endoso del Municipio a los planos de construcción de una servidumbre pluvial también es necesario para que se pueda constituir válidamente dicha servidumbre cuando se realicen variaciones en la trayectoria de ésta.
Sobre las normas para la constitución, uso y disfrute y mantenimiento, nuestra Asamblea Legislativa autorizó a las entidades públicas que rinden los servicios relativos a las servidumbres legales antes mencionadas, a promulgar reglamentos para regir el uso y disfrute de éstas, en conformidad con las necesidades de cada servicio. Véase See. 3 de la Ley Núm. 143 (27 L.P.R.A. sec. 2153).(12) Este precepto legal autorizó a la Junta de Planificación, sujeto a la aprobación del Gobernador, a adoptar las reglas y los reglamentos que regirán el uso y disfrute de la servidumbre aquí concernida, de servicio de desagüe pluvial, que deben ofrecer los municipios de Puerto Rico. Id.
*176Así, el Reglamento sobre Servidumbres de Paso de Alcantarillado y Desagüe Pluvial, 23 R.P.R. see. 650.4021 et seq. (Reglamento), fue adoptado en armonía con las disposiciones de la Ley Núm. 143 con el objetivo de establecer una forma sencilla de constituir e inscribir las servidumbres de alcantarillado y de desagüe pluvial a nombre de los municipios. Mediante este Reglamento, se aspira a beneficiar al consumidor con la simplificación de los trámites, al reducir los costos en que incurren los urbanizadores al desarrollar sus proyectos. Véase Introducción del Reglamento, 23 R.P.R. see. 650.4021 n.
El Reglamento define el servicio de alcantarillado y desagüe pluvial como la recolección y disposición de las aguas pluviales en áreas con desarrollo de tipo urbano. La provisión adecuada de este servicio requiere la instalación de alcantarillas, colectoras, canales y demás instalaciones accesorias a través de fincas, solares, calles y otras áreas públicas. Para hacer viable la instalación y el mantenimiento adecuado de estos sistemas de alcantarillado pluvial y asegurar así un servicio eficiente, se ha hecho necesario establecer servidumbres a lo largo del sistema para que la entidad a cargo —entiéndase el Municipio— tenga derecho de acceso para operar y mantenerlo. Por ello, la Sec. 2.15 del Reglamento, 23 R.P.R. see. 650.4025, define la servidumbre pluvial como aquella franja de terreno que ha de utilizarse para la instalación y conservación del sistema de alcantarillado o desagüe pluvial, descrita gráficamente en los planos de inscripción y sujetas a las disposiciones del Reglamento.
Por su parte, las Secs. 3.00 a 3.11 del Reglamento, 23 R.P.R. see. 650.4026, estatuyen claramente el procedi-miento que deberá seguirse en la constitución de las servi-dumbres pluviales. En particular, el Reglamento aborda la situación que emana de la necesidad de variar la trayecto-ria de las líneas indicadas en los planos sometidos y apro-bados por A.R.Pe. con anterioridad a la construcción del *177sistema de alcantarillado pluvial objeto de la servidumbre. Según la Sec. 3.08 del Reglamento,
[s]erá obligación de éstos [los propietarios, proyectistas o urbanizadores] someter a la [A.R.Pe.] , con el endoso del muni-cipio, a más tardar dentro de quince (15) días antes de efec-tuar la variación, un plano oficial enmendado que refleje, grá-ficamente y a escala, dicha variación en trayectoria, la cual, necesariamente conservará los anchos mínimos para la franja de servidumbre e indicará los sitios específicos en que se ubi-quen instalaciones. (Enfasis suplido.) Id.
Del anterior precepto, queda claramente reflejado que el endoso del Municipio para la aprobación de una variación a una servidumbre pluvial es de carácter indispensable. No obstante, es menester aclarar que la negativa por parte de un Municipio a endosar la variación de la servidumbre legal no puede ser arbitraria ni caprichosa; ésta deberá estar razonablemente justificada. Ningún municipio podrá negarse a endosar un proyecto si éste se encuentra en conformidad con lo dispuesto por las leyes y los reglamentos de las agencias encargadas de aprobar los permisos, así como tampoco podrá modificar las condiciones impuestas por éstas.
Como se sabe, cuando se intenta constituir, como parte de un proyecto de urbanización, una servidumbre legal de naturaleza pluvial, existen unos procedimientos que se tienen que seguir. Como parte de éstos, toda solicitud de aprobación, autorización o permiso de uso o construcción deberá notificarse al Municipio para que éste tenga la oportunidad de evaluarlo y presentar su posición al respecto. Sobre el particular, el Art. 13.018 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4616, expresa:
Una vez un Municipio tenga en vigor un Plan de Ordenación pero no se le hayan transferido facultades de ordenación territorial, de acuerdo a lo dispuesto en la see. 4610 de este [capítulo], toda solicitud de aprobación, autorización o permiso de uso o construcción ... deberá notificarse, mediante copia del documento de que se trate, al municipio que corresponda para *178que éste tenga la oportunidad de evaluarlo y presentar su po-sición al respecto. Dicha notificación deberá efectuarse dentro del plazo de diez (10) días de radicarse la solicitud. El Muni-cipio someterá sus comentarios, mediante carta certificada, a la Junta de Planificación o ala Administración de Reglamen-tos y Permisos, según corresponda, en un plazo que no excederá de quince (15) días, contados a partir de la fecha que tenga conocimiento de la radicación de la solicitud. (Enfasis suplido.)
De esta manera se garantiza la participación del Muni-cipio en todos aquellos procedimientos de aprobación de permisos de desarrollo o construcción cuyas determinacio-nes puedan afectarle directamente, incluyendo la constitu-ción de servidumbres pluviales como parte del proyecto.
Así también, en los casos en que se proponga una varia-ción en la trayectoria de la servidumbre pluvial previa-mente aprobada, la participación del Municipio se encuen-tra garantizada mediante el requerimiento del endoso a los planos enmendados. Véase Sec. 3.08 del Reglamento, supraX13) Lo anterior promueve un adecuado balance entre la agilidad y eficiencia en los procedimientos de aprobación de permisos y la participación efectiva del Municipio en aquellos asuntos que afecten su desarrollo físico o que com-prometan sustancialmente sus recursos. De no cumplirse con el procedimiento legalmente establecido, el Municipio podrá negarse a asumir la titularidad de la servidumbre legal en cuestión y las obligaciones que se deriven del man-tenimiento de ésta.
Por otro lado, el Reglamento también dispone que la servidumbre pluvial podrá ser adquirida según lo establecido en las Secs. 1 y 2 de la Ley Núm. 143, supra, y por cualquier medio legal de adquirir la propiedad, en vir-*179tud de documento privado o escritura pública, o por pres-cripción adquisitiva de 20 años, o por expropiación forzosa, que son los medios de adquirir servidumbres en general bajo nuestro Código Civil. Véase Sec. 3.05 del Reglamento, 23 R.P.R. see. 650.4027.
Por su parte, la See. 4 del Reglamento, 230 R.P.R. see. 650.4027, explica la extensión de los derechos y las obliga-ciones constituidos por la servidumbre. La Sec. 4.01 dis-cute el derecho de acceso; la Sec. 4.02 impone la obligación de mantenimiento; la Sec. 4.03 dispone que el proyectista, propietario o urbanizador podrá realizar otras actividades sobre las servidumbres pluviales, con el consentimiento del municipio, y siempre que sean comparables, en grado ra-zonable con un sistema eficiente de alcantarillado y des-agüe pluvial a la comunidad, y la Sec. 4.04 impone la res-ponsabilidad del municipio de restituir el suelo a la condición original. Id. Por último, la Sec. 5.00 del Regla-mento, 23 R.P.R. see. 650.4028, establece las restricciones que deben observar los propietarios, urbanizadores y pro-yectistas en caso de violación. En general, está prohibido realizar cualesquiera obras y actividades incompatibles con el uso y disfrute de las servidumbres pluviales. Dis-pone, además, que la violación por cualquier persona a las disposiciones de este Reglamento será penalizada según lo dispuesto en la Ley Núm. 143.
En fin, tenemos que para constituir válidamente una servidumbre legal de alcantarillado y desagüe pluvial a favor de algún municipio, es necesario cumplir con todas las disposiciones de la Ley Núm. 143, del Reglamento promulgado al amparo de ésta y del Código Civil como fuente de derecho supletorio. Además, para que un Municipio adquiera válidamente la titularidad de una servidumbre legal es necesario el consentimiento prestado por éste mediante un documento privado, una escritura pública o mediante cualquier medio legal de adquirir propiedad. Véase Sec. 3.05 del Reglamento, supra.
*180 No es hasta que esté constituida válidamente la servidumbre de alcantarillado y desagüe pluvial cuando comienza tanto la obligación del propietario de tolerar el uso del terreno, como la obligación del Municipio de dar mantenimiento para el funcionamiento del sistema de des-agüe pluvial. Secs. 4 y 5 del Reglamento, supra. Según surge de la totalidad del Reglamento y de la Ley Núm. 143, no queda al arbitrio de los desarrolladores, propietarios o urbanizadores, la localización y estructuras por utilizarse en dicha servidumbre. Por ello, es menester el previo en-doso del Municipio a cualesquiera variaciones que sean efectuadas a la servidumbre pluvial, como queda reflejado en la citada Sec. 3.08 del Reglamento y en las Sees. 2 y 4 de la Ley Núm. 143, supra, al hacer aplicable las disposicio-nes del Código Civil sobre la constitución de servidumbres y al requerir el endoso para su inscripción en el Registro de la Propiedad.
Conforme al marco jurídico previamente expuesto, re-solvemos la controversia ante nos.
rH I — I hH
Examinada la situación que se nos presenta en el caso de autos, vemos que el T.C.A. resolvió que el Municipio era responsable de las obligaciones impuestas por el derecho de servidumbre pluvial. Según el T.C.A., la servidumbre legal del presente caso es de constitución automática a favor del Municipio, una vez la Junta de Planificación y A.R.Pe. conceden los permisos de construcción corres-pondientes. Luego de examinar tanto la Ley Núm. 143 como el Reglamento, que contiene disposiciones sobre la constitución, uso, disfrute, mantenimiento y restricciones de estas servidumbres, concluimos que erró el foro apela-tivo intermedio en su determinación. El derecho real que aquí nos concierne no es de constitución automática; es de-*181cir,; requiere obtener el endoso o consentimiento del Munici-pio para crearse válidamente, aunque, como mencionára-mos en el acápite anterior, la oposición a prestar su endoso no podrá ser arbitraria ni caprichosa. Veamos.
Al examinar el diseño original del sistema de desagüe y alcantarillado en el proyecto de Ciudad Real, éste no con-tenía la construcción de la charca de retención, según consta en la Consulta de Ubicación Núm. 92-09-0951, apro-bada por la Junta de Planificación el 29 de abril de 1993. Para solicitar el consentimiento del Municipio, Ciudad Real le presentó dos grupos de planos: el Plano de Cons-trucción y el Plano de Desarrollo Preliminar. Estos planos no incluían disposición alguna sobre la construcción de una charca de retención. Bajo esas condiciones, el Director de la Oficina de Ingeniería del Municipio de Vega Baja endosó el proyecto el 30 de marzo de 1993.
En la etapa posterior del proyecto, cuando A.R.Pe. aprobó mediante Resolución el plano de Desarrollo Preli-minar el 4 de julio de 1993, no hubo mención de una charca de retención, auque A.R.Pe. sí requirió que el D.R.N. estu-diara y aprobara el diseño específico del sistema de des-agüe pluvial. Entonces, Ciudad Real contrató los servicios del Ing. Iván Velázquez para efectuar el estudio hidrológico del área en que se estaba desarrollando el proyecto Ciudad Real. Como resultado del informe entregado en julio de 1994, Ciudad Real presentó una solicitud de Permiso de Urbanización Revisado, el cual incluía la charca de reten-ción, según había sido recomendado en el estudio hidroló-gico requerido por el D.R.N. Posteriormente, el 30 de diciembre de 1994 A.R.Pe. aprobó, conforme las recomen-daciones suscritas por el D.R.N., el Permiso de Urbaniza-ción revisado, el cual indicaba la construcción de una charca de retención como parte del sistema de desagüe pluvial del proyecto Ciudad Real. En noviembre de 1995 *182A.R.Pe. aprobó un Plano de Desarrollo Preliminar Alterno, el cual incluía la charca de retención.
No es hasta el 17 de febrero de 1997, cuando el proyecto está por terminar y la charca de retención está comple-tada, que el Ing. José A. Méndez informó al Municipio de Vega Baja de la aprobación por parte de A.R.Pe. de la charca de retención.
Ante todo lo anterior, resulta evidente que el Municipio no emitió endoso alguno previo a la aprobación por A.R.Pe. de la variación del sistema de desagüe pluvial, según re-querido por la Sec. 3.08 del Reglamento, supra. Como aco-táramos en las secciones precedentes, cuando surgen va-riaciones en las trayectorias de los desagües pluviales, es obligación de los proyectistas o urbanizadores el someter a A.R. Pe., con el endoso del Municipio, un plano enmendado que refleje gráficamente y a escala dicha variación en tra-yectoria como requisito indispensable para la constitución de la servidumbre.
En consecuencia, el Municipio tampoco tuvo la oportu-nidad de revisar el estudio hidrológico que recomendaba la construcción de la charca de retención ni le fue notificada la Resolución de A.R.Pe. que aprobaba el plano enmendado. Ciertamente, la participación del Municipio en estos procesos les hubiese ayudado a tomar una deci-sión mejor informada. Además, no podemos perder de pers-pectiva que una vez tomada la decisión de aprobar un plano de construcción es al Municipio quien le corresponde atender los posibles problemas, consecuencias y efectos de las decisiones tomadas. Por ello, un municipio puede ne-garse a asumir la responsabilidad de mantenimiento de una servidumbre pluvial en aquellos casos en que no se cumplió con el procedimiento estatuido en la Ley Núm. 143 y en el Reglamento.
En virtud de no haberse constituido válidamente la ser-vidumbre pluvial y al no ser el Municipio de Vega Baja responsable por el mantenimiento de la charca de reten-*183ción, erró el Tribunal de Circuito de Apelaciones al dictar la sentencia declaratoria a favor de Desarrollos de Ciudad Real, S.E.
Por los fundamentos anteriormente expuestos, revoca-mos la Sentencia del Tribunal de Circuito de Apelaciones de 30 de julio de 1999, en cuanto resolvemos que el Muni-cipio no es el titular de la charca de retención ni tiene la obligación de mantenerla debido a que no se le consultó ni notificó oportunamente de la variación en el proyecto que la incorpora, ni endosó su construcción para constituirla vá-lidamente como parte de la servidumbre pluvial. Recalca-mos, además, que a menos que el Municipio de Vega Baja válidamente preste su consentimiento para asumir la res-ponsabilidad del mantenimiento de la charca de retención, los demandantes aquí recurridos, Desarrollos de Ciudad Real, S.E., son responsables por el mantenimiento de la charca objeto de la presente controversia.

Se dictará sentencia de conformidad.


(1) Véase Reglamento para la Certificación de Proyectos de Construcción (Reglamento de Planificación Num. 12), Reglamento Núm. 3100, Departamento de Es-tado, 8 de mayo de 1984.


(2) Véase Reglamento sobre Lotifícación y Urbanización (Reglamento de Planificación Núm. 3 de 26 de noviembre de 1992), 23 R.P.R. see. 650.3281 et seq.


(3) Los documentos enviados fueron un Proyecto de Escritura de Segregación, Liberación y Cesión de Terrenos para Uso Público, la copia del Plano de Inscripción Parcial y la Resolución de la Administración de Reglamentos y Permisos (A.R.Pe.) en la que se aprobó la segregación y cesión de dichas parcelas.


(4) Mientras tanto, el 2 de febrero de 1996 un grupo de residentes de la Comu-nidad Brisas de Tortuguero presentó una demanda contra Ciudad Real, su asegura-dora, el Departamento de Recursos Naturales (D.R.N.), la Junta de Calidad Ambien-tal, la Junta de Planificación, la Autoridad de Acueductos y Alcantarillados y A.R.Pe. Solicitaron al tribunal que concediera un interdicto para corregir las inundaciones que sufría su comunidad, alegadamente provocadas por el desarrollo del proyecto de Ciudad Real.


(5) El Tribunal de Primera Instancia (T.P.I.) ordenó la consolidación de dicho caso con el de los residentes de la Comunidad Brisas de Tortuguero.


(6) En cuanto a la demanda presentada por los residentes de la Comunidad Brisas de Tortuguero, el T.P.I. la desestimó sin perjuicio.


(7) En Paoli Méndez v. Rodríguez, 138 D.P.R. 449 (1995), expresamos que las servidumbres legales caen dentro del ámbito del derecho administrativo, ya que éstas no constituyen propiamente verdaderas servidumbres. Éstas, a diferencia de lo que ocurre con las de naturaleza predial, no se caracterizan por la idea de sujeción de un predio a otro. Todos los predios que se hallen en una determinada condición habrán de guardar las prescripciones legales, sin que el sacrificio que imponga deba ser indemnizado.


(8) En sus comentarios sobre el Art. 550 del Código Civil español, equivalente a nuestro Art. 486 (31 L.P.R.A. sec. 1702), Manresa expresa que “[l]a aplicación del Derecho positivo a las servidumbres de esta clase ha de hacerse teniendo las leyes y los reglamentos especiales, en cada servidumbre particular, el carácter de derecho principal o de primer grado, y el presente título del Código el de derecho supletorio”. J.M. Manresa, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, T. IV, 1951, pág. 736.


(9) En Borges v. Registrador, 91 D.P.R. 112, 124 (1964), establecimos que la diferenciación entre las servidumbres legales establecidas en interés publico y las establecidas en interés privado “es un poco artificiosa y no podemos tomarla muy al *173pie de la letra”. “El derecho privado, aunque aparentemente trata del interés de los particulares, existe porque la experiencia ha demostrado que conviene para la vida en sociedad y para la paz en general que las materias que comprende estén de antemano ordenadas por normas coercitivas.” íd., págs. 124-125. Esto es, las servi-dumbres de utilidad privada “están establecidas siempre por una razón de interés general, toda vez que el legislador ha experimentado la necesidad de limitar y orde-nar la libertad de los particulares ... y conciliar por tal modo derechos e intereses opuestos”. Id., pág. 125.


(10) El dueño del predio sirviente no queda desprovisto de remedio; según los reglamentos aplicables, la servidumbre debe constituirse por los lugares donde sea menos oneroso y en los casos en que constituya una incautación será necesario in-demnizar al propietario. Véase See. 2 de la Ley Núm. 143 de 20 de jubo de 1979 (Ley Núm. 143), 27 L.P.R.A. see. 2152.


(11) La See. 4 de la Ley Núm. 143 (27 L.P.R.A. see. 2154) dispone que “[e]n las certificaciones expedidas por las entidades públicas o municipios concernidos y en el registro de la propiedad se harán constar específicamente las fincas o los solares afectados, incluyendo la descripción y datos regístrales de tales propiedades, la na-turaleza y tipo de servidumbre, el titular del derecho, que el transmitente y el ad-quirente del derecho han prestado su consentimiento a tal cesión, y los demás datos necesarios para su inscripción a tenor con [la Ley Hipotecaria y del Registro de la Propiedad de 1979]”.


(12) Debemos recordar que la servidumbre de desagüe pluvial se rige primero por las disposiciones de la Ley Núm. 143; en segundo lugar, por el reglamento antes citado y, en ausencia de disposiciones aplicables, por lo establecido en nuestro Código Civil. Por lo tanto, es necesario analizar el reglamento para ver si hay disposiciones específicas aplicables a la controversia ante nos.


(13) Ello es cónsono con el mandato expreso legislativo de que la Junta de Pla-nificación establezca, mediante reglamento, “los mecanismos y procedimientos adi-cionales que promuevan la participación efectiva de los municipios en todos los asun-tos que afecten su desarrollo físico o que conlleven determinaciones que comprometan sustancialmente los recursos municipales”. Véase Art. 13.018 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4616.